DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
1.	Applicant’s amendment after final filed on 10/12/2021 has been fully considered and found to be persuasive. Therefore, the finality of the previous office action mailed on 7/22/2021 is hereby vacated and the response has been entered. A new search of the prior art has been conducted and previously unconsidered prior art is presented in a new ground(s) of rejection as presented herein.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cavangh, JR. et al. (Pub. No. US2011/0246686) in view of Teh et al. (Pub. No. US2013/0007332)

(fig.3, 66) to:
receive a request message (paragraph 27, i.e., requests to the configuration registers ) to access one or more registers (fig.3, 76) of a hardware device (fig.3, 56); 
determine that the request message includes a request to access one or more Peripheral Component Interconnect Express (PCle)-specific registers; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
Cavangh discloses all the limitations as the above but does not explicitly disclose hardware logic to respond to the request message without providing information associated with the one or more PCle-specific registers. However, Teh discloses this. (paragraphs 61-63, i.e., configuration registers of controller are visible to the software of system, however the PCIe SSD devices  enabled for "aggregation," including configuration registers, are not visible to the software system as they are behind hidden PCIe root-port.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Teh with the teaching of Cavangh to provides system with a flexible yet controllable synchronization mechanism to "glue" devices and together so that they are viewed as a single device to host system software so as to enhance system performance.

As per claim 2, Cavangh discloses the apparatus further comprising logic to: 
determine that the request message comprises a read request to read one or more PCle registers; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
(paragraph 39, i.e., multiple contiguous descriptors (e.g., bit strings) are to be fetched))

As per claim 3, Cavangh discloses the apparatus further comprising logic to: determine that the request message comprises a write request to write to one or more PCle-specific registers; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
wherein the logic drops the write request. (paragraph 91, i.e., the queue pipe or DMA component can drop an RFO request line and raise a Write request line when an RFO Hold is asserted by the QPA 126 (assuming the QPA 126 has a Write request to be made))
 
As per claim 4, Cavangh discloses the apparatus further comprising logic to: receive from an endpoint device (fig.3, 56) a response message responding to the request message; (paragraphs 106-107, i.e., The PSB 66 retrieves the information from the ORDB 176 when the PSB 66 prepares to send this request to the endpoint device hard core portion 56.)
determine that the response message include PCle-specific information; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
modify or drop the PCle-specific information before transmitting the response message. (paragraph 91, i.e., the queue pipe or DMA component can drop an RFO request line and raise a Write request line when an RFO Hold is asserted by the QPA 126 (assuming the QPA 126 has a Write request to be made)) 

As per claim 5, Cavangh discloses the apparatus further comprising logic to: receive from an endpoint device a PCle-specific message; and (paragraphs 106-107, i.e., The PSB 66 retrieves the information from the ORDB 176 when the PSB 66 prepares to send this request to the hard core portion 56.)
(fig. 3, 128 & paragraph 116, i.e., the IDBM 128 is a tracker that stores PCIe header information so that the header log can be accurately written for the cases where the ICAM 58 detects the error.)

As per claim 6, Cavangh discloses wherein the PCle-specific message comprises a PCle error message, and the logic is to forward the PCle error message to a PCle error handler. (paragraph 44, i.e., the IMD 74 signals to the hard core portion 56 that the IMD 74 received an "unexpected Completion," and the hard core portion 56 logs the error and sends an error message to the IOP.)

As per claim 7, Cavangh discloses the apparatus further comprising logic to:
determine that the request message includes a request to access PCle-specific registers of an endpoint device (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.) and a request to access non-PCle-specific registers of the endpoint device; (paragraph 14 & 115, i.e., When the IOSIM 40 is in the non-standard DMA/RP mode, (e.g., non-PCIe-specific registers))
transmit the request message to access the non-PCle-specific registers to the endpoint device; and hide the PCle-specific registers. (paragraphs 14, 19 & 115, i.e., When the IOSIM 40 is in the non-standard DMA/RP mode, (e.g., non-PCIe-specific registers) buffers are managed by the DMA input channels that can   communicate with the I/O without any PCI specific knowledge.)

As per claim 8, Cavangh discloses wherein the apparatus resides upstream of a PCle- compliant root complex. (fig.1, 12)

(fig.1, 14, 16)

As per claim 10, Cavangh discloses wherein the PCle-specific registers are registers associated with one or more of a PCle-compliant root complex, a PCle-compliant root complex controller, or a PCle port. (paragraph 27, i.e., Configuration requests from the ICAM 58 can target either the PCIe configuration registers in the hard core portion 56 itself or the device(s) at the other end of the link.)

As per claim 11, Cavangh discloses a method performed by an emulation hardware element, the method comprising:
receiving a request message (paragraph 27, i.e., requests to the configuration registers ) to access one or more registers (fig.3, 76) of a hardware device; (fig.3, 56)
determining that the request message includes a request to access one or more Peripheral Component Interconnect Express (PCle)-specific registers; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
Cavangh discloses all the limitations as the above but does not explicitly disclose responding to the request message without providing information associated with the one or more PCle-specific registers. However, Teh discloses this. (paragraphs 61-63, i.e., configuration registers of controller are visible to the software of system, however The PCIe SSD devices  enabled for "aggregation," including configuration registers, are not visible to the software system as they are behind hidden PCIe root-port.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Teh with the teaching of Cavangh to provides system with a flexible yet controllable synchronization mechanism to "glue" devices and 

As per claim 12, Cavangh discloses the method further comprising:
determining that the request message comprises a read request to read one or more PCle registers; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
transmitting bit strings without register-specific values. (paragraph 39, i.e., multiple contiguous descriptors (e.g., bit strings) are to be fetched))

As per claim 13, Cavangh discloses the method further comprising:
determining that the request message comprises a write request to write to one or more PCle registers; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
dropping the write request. (paragraph 91, i.e., the queue pipe or DMA component can drop an RFO request line and raise a Write request line when an RFO Hold is asserted by the QPA 126 (assuming the QPA 126 has a Write request to be made))

As per claim 14, Cavangh discloses the method further comprising:
receiving from an endpoint device a response message responding to the request message; (paragraphs 106-107, i.e., The PSB 66 retrieves the information from the ORDB 176 when the PSB 66 prepares to send this request to the endpoint device hard core portion 56.)
determining that the response message include PCle-specific information; and (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
 (paragraph 91, i.e., the queue pipe or DMA component can drop an RFO request line and raise a Write request line when an RFO Hold is asserted by the QPA 126 (assuming the QPA 126 has a Write request to be made))

As per claim 15, Cavangh discloses the method further comprising:
receiving from an endpoint device a PCle-specific message; and (paragraphs 106-107, i.e., The PSB 66 retrieves the information from the ORDB 176 when the PSB 66 prepares to send this request to the hard core portion 56.)
rerouting the PCle-specific message to an event handler. (fig. 3, 128 & paragraph 116, i.e., the IDBM 128 is a tracker that stores PCIe header information so that the header log can be accurately written for the cases where the ICAM 58 detects the error.)

As per claim 16, Cavangh discloses wherein the PCle-specific message comprises a PCle error message, and the method further comprises forwarding the PCle error message to a PCle error handler. (paragraph 44, i.e., the IMD 74 signals to the hard core portion 56 that the IMD 74 received an "unexpected Completion," and the hard core portion 56 logs the error and sends an error message to the IOP.)

As per claim 17, Cavangh discloses the method further comprising:
determining that the request message includes a request to access PCle-specific registers of an endpoint device (paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.) and a request to access non-PCle-specific registers of the endpoint device; (paragraph 14 & 115, i.e., When the IOSIM 40 is in the non-standard DMA/RP mode, (e.g., non-PCIe-specific registers))
transmitting the request message to access the non-PCle-specific registers to the endpoint device; and (paragraph 14, 19 & 115, i.e., When the IOSIM 40 is in the non-standard DMA/RP mode, (e.g., non-PCIe-specific registers) buffers are managed by the DMA input channels that can   communicate with the I/O without any PCI specific knowledge.)
forgo transmitting the request to access the PCle-specific registers. (paragraphs 14, 19 & 115, i.e., When the IOSIM 40 is in the non-standard DMA/RP mode, (e.g., non-PCIe-specific registers) buffers are managed by the DMA input channels that can   communicate with the I/O without any PCI specific knowledge.)

As per claim 18, Cavangh discloses the method  further comprising generating a type 0 configuration register access message, the type O configuration configured for a discreet endpoint device; and forwarding the type 0 configuration register to the discreet endpoint device across a PCle-compliant link. (paragraph 27, i.e., Configuration requests from the ICAM 58 can target either the configuration registers in the hard core portion 56 itself or the device(s) at the other end of the link.)

As per claim 19, Cavangh discloses a host system comprising:
a processor (fig.1, 28) running an operating system; (paragraph 26, i.e., one or more applications within an operating system by a processor.)
a Peripheral Component Interconnect Express (PCle)-compliant root complex (fig.1, 12), the PCle- compliant root complex; and
emulation hardware comprising logic to: receive a register access request message (paragraph 27, i.e., requests to the configuration registers ) from the operating system; 
(paragraph 32, i.e., determine MMIO Reads or Writes which can be made to (PCIe)chip-specific registers.)
Cavangh discloses all the limitations as the above but does not explicitly disclose hide the PCle-specific registers from the operating system. However, Teh discloses this. (paragraphs 61-63, i.e., configuration registers of controller are visible to the software of system, however the PCIe SSD devices  enabled for "aggregation," including configuration registers, are not visible to the software system as they are behind hidden PCIe root-port.)
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Teh with the teaching of Cavangh to provides system with a flexible yet controllable synchronization mechanism to "glue" devices and together so that they are viewed as a single device to host system software so as to enhance system performance.

As per claim 20, Teh discloses the host system further comprising a PCle-compliant port, the emulation hardware comprising logic to hide PCle-specific registers associated with the PCle- compliant port from the operating system. (paragraphs 61-63, i.e., configuration registers of controller are visible to the software of system, however The PCIe SSD devices  enabled for "aggregation," including configuration registers, are not visible to the software system as they are behind hidden PCIe root-port.)

As per claim 21, Teh discloses the host system further comprising a PCle-compliant endpoint device, wherein the emulation hardware comprises logic to hide PCle-specific registers associated with the PCle-compliant endpoint device from the operating system. (paragraphs 61-63, i.e., configuration registers of controller are visible to the software of system;  The PCIe SSD devices  enabled for "aggregation," including configuration registers, are not visible to the software system as they are behind hidden PCIe root-port.)

As per claim 22, Teh discloses wherein the emulation hardware comprises logic to hide PCle-specific registers based on a type of register access identified from the register access request message. (paragraphs 61-63, i.e., configuration registers of controller are visible to the software of system, however the PCIe SSD devices  enabled for "aggregation," including configuration registers, are not visible to the software system as they are behind hidden PCIe root-port.)

As per claim 23, Cavangh discloses, wherein the emulation hardware comprises logic to drop write requests to PCle-specific registers received from the operating system and provide null data in response to read requests to PCle-specific registers received from the operating system. (paragraph 91, i.e., the queue pipe or DMA component can drop an RFO request line and raise a Write request line when an RFO Hold is asserted by the QPA 126 (assuming the QPA 126 has a Write request to be made))

As per claim 24, Cavangh discloses wherein the emulation hardware comprises logic to modify PCle-specific register information received in response to a register access request message by creating modified register information that is not compliant with a PCle protocol; and (paragraph 14, 19 & 115, i.e., When the IOSIM 40 is in the non-standard DMA/RP mode, (e.g., non-PCIe-specific registers) buffers are managed by the DMA input channels that can   communicate with the I/O without any PCI specific knowledge.)
transmit the modified register information to the operating system. (paragraph 91, i.e., the queue pipe or DMA component can drop an RFO request line and raise a Write request line when an RFO Hold is asserted by the QPA 126 (assuming the QPA 126 has a Write request to be made))

As per claim 25, Cavangh discloses the host system further comprising a PCle-compliant event handler implemented at least partially in hardware, and wherein:
the emulation hardware comprises logic to: receive one or more PCle-specific messages from a PCle-compliant connected device; and (paragraphs 106-107, i.e., The PSB 66 retrieves the information from the ORDB 176 when the PSB 66 prepares to send this request to the hard core portion 56.)
reroute the one or more PCle-specific messages to the PCle-compliant event handler. (fig. 3, 128 & paragraph 116, i.e., the IDBM 128 is a tracker that stores PCIe header information so that the header log can be accurately written for the cases where the ICAM 58 detects the error.)

Response to Amendment
4.	Applicant's amendment filed on 10/12/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lewis [Pub. No. US 2014/0289436] discloses utilize a second set of command registers provided by the network controller and second communication channel to provide access for the firmware so as to provide a separate NIC that is hidden from the operating system.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If 
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184